UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6203


MICHAEL ANTWUAN WILLIAMS,

                       Petitioner - Appellant,

          v.

LORETTA K. KELLY, Warden, Sussex I State Prison,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00808-JRS)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Antwuan Williams, Appellant Pro Se.       Alice Theresa
Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Antwuan Williams seeks to appeal the district

court’s     order      denying    relief     on    his       28   U.S.C.       § 2254      (2012)

petition.         We    dismiss    the     appeal        for      lack    of     jurisdiction

because the notice of appeal was not timely filed.

             Parties are accorded thirty days after entry of the

district     court’s      final    judgment       or    order      to     note       an   appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “Lack of notice of

the entry does not affect the time for appeal or relieve—or

authorize the court to relieve—a party for failing to appeal

within the time allowed, except as allowed by Federal Rule of

Appellate Procedure (4)(a).”             Fed. R. Civ. P. 77(d)(2).

             Rule      4(a)(6)     of    the       Federal         Rules        of    Appellate

Procedure permits the reopening of the appeal period if a party

has   not    received       notice      of   the       judgment          or     order      within

twenty-one     days      after    entry,     but       the     motion     requesting         such

relief must be filed within 180 days after entry of the judgment

or order or fourteen days after the party received notice of the

judgment     or   order,     whichever       is    earlier.              Fed.    R.       App.   P.

4(a)(6).     The time requirements of Rule 4(a) are mandatory and

jurisdictional.         Bowles v. Russell, 551 U.S. 205, 208-14 (2007);

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264-65 (1978).

                                             2
               The district court’s order was entered on the docket

on August 30, 2011.                  Williams delivered a notice of appeal and

motion    to       reopen      the    appeal       period    to    prison    officials      for

mailing       on    January         27,    2014.       See   Fed.    R.     App.    P.     4(c);

Houston v. Lack, 487 U.S. 266, 276 (1988).                               In the notice and

motion, Williams claimed he was not “properly notified” of the

district court’s denial decision in time to file a timely notice

of appeal.          However, the 180-day reopening period expired well

before Williams filed his notice of appeal and motion to reopen.

Thus,    Williams         is    not       eligible     for   reopening      of     the   appeal

period.        Nunley v. City of Los Angeles, 52 F.3d 792, 794-95

(9th Cir. 1995); Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d

226, 228 (4th Cir. 1981).

               Accordingly, because Williams failed to file a timely

notice of appeal or to obtain an extension of the appeal period

and is not eligible for reopening of the appeal period, we deny

leave    to    proceed         in     forma   pauperis       and    dismiss      the     appeal.

We dispense         with       oral    argument        because     the    facts    and     legal

contentions         are    adequately         presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                    DISMISSED




                                                   3